FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JUAN JOSE MARTINEZ-MADERA,                
                        Petitioner,               No. 06-73157
                v.
                                                  Agency No.
                                                  A14-647-093
ERIC HOLDER, JR., Attorney
General,                                            OPINION
                       Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
          April 17, 2008—San Francisco, California

                      Filed March 16, 2009

      Before: Stephen S. Trott and Sidney R. Thomas,
   Circuit Judges, and Michael R. Hogan,* District Judge.

                    Opinion by Judge Trott;
                    Dissent by Judge Thomas




  *The Honorable Michael R. Hogan, United States District Judge for the
District of Oregon, sitting by designation.

                                3357
                MARTINEZ-MADERA v. HOLDER              3359




                        COUNSEL

Paul S. Jasper, Katherine Morgan, and Katherine A. Sullivan,
Leboeuf, Lamb, Greene & MacRae LLP, San Francisco, Cali-
fornia, for the petitioner.

Andrew Oliveira, U.S. Department of Justice, Washington,
D.C., for the respondent.
3360             MARTINEZ-MADERA v. HOLDER
                          OPINION

TROTT, Circuit Judge:

  Is an unnaturalized person (1) born in Mexico, (2) to unwed
Mexican citizen parents, (3) whose mother later married in
Mexico a United States citizen, who treats that person as his
son, and (4) who with his family moves to the United States,
a citizen of the United States? The answer according to the
law is “no.”

                               I

                        OVERVIEW

   Juan Jose Martinez-Madera petitions for review of a deci-
sion of the Board of Immigration Appeals (“BIA”), dismiss-
ing his appeal from a final order of deportation. Petitioner
contends he is a United States citizen by virtue of his stepfa-
ther’s United States citizenship and therefore is not deportable
under § 237(a)(2)(A)(iii) of the Immigration and Nationality
Act (“INA”), 8 U.S.C. § 1227(a)(2)(A)(iii), as an alien con-
victed of an aggravated felony. We have jurisdiction under 8
U.S.C. § 1252(b)(5)(A), and must determine whether INA
§ 301(g), 8 U.S.C. § 1401(g) requires at least one of a per-
son’s parents to be married to a U.S. citizen at the time of the
petitioner’s birth. We hold that it does, and so deny the peti-
tion.

                               II

                      BACKGROUND

   Petitioner was born in Mexico in January 1953. His biolog-
ical parents were both Mexican citizens and were never mar-
ried. Six months after Petitioner was born, his mother
Thomasa Madera (“Madera”) met and began a relationship
with Jesus Gonzalez (“Gonzales”), a United States citizen.
                  MARTINEZ-MADERA v. HOLDER                  3361
The couple married in February 1960 and, in December 1965
moved with Petitioner and his half-siblings to California. Peti-
tioner has lived there ever since. The record does not contra-
dict Petitioner’s assertion that since he was six months old,
Gonzalez has held Petitioner out and treated him as his son.
However, Gonzalez never legally adopted Petitioner. Petition-
er’s mother became a naturalized citizen in 1995. By that
time, Petitioner was forty-three years old. There is no evi-
dence Petitioner made any effort to become naturalized.

   In October 1996, Petitioner pled nolo contendere to
attempted murder under circumstances that involved domestic
violence with a firearm. He served an enhanced eight-year
criminal sentence. He was released on September 22, 2005.
On September 8, 2005, removal proceedings were initiated
against Petitioner on the ground that he was deportable as an
aggravated felon under INA § 237(a)(2)(A)(iii). After a merits
hearing, the Immigration Judge found that Petitioner was not
a U.S. citizen and that the government had proven by clear
and convincing evidence that he was deportable as an aggra-
vated felon.

   On appeal to the BIA, Petitioner argued that he derived
U.S. citizenship when his stepfather, Gonzalez, allegedly
legitimated him as his son “in accordance with California’s
legitimation statute.” The BIA reviewed Petitioner’s case de
novo and dismissed his appeal. After reviewing the facts, the
relevant statutory framework, and our decisions in Scales v.
I.N.S., 232 F.3d 1159 (9th Cir. 2000), and Solis-Espinoza v.
Gonzales, 401 F.3d 1090 (9th Cir. 2005), the BIA concluded
that Petitioner had not carried his burden to establish U.S. citi-
zenship. The BIA provided a thoughtful analysis of Petition-
er’s argument:

      The court’s decision in Scales v. INS, involved a
    child who was born to a non-citizen woman who was
    married at the time of the child’s birth to a United
    States citizen. That man accepted the child and acted
3362             MARTINEZ-MADERA v. HOLDER
    as his father, even though he was not the biological
    father of the child. The court observed in Scales that
    while the “blood relationship” requirement in 8
    U.S.C. § 1409 applied to an illegitimate child, the
    requirement applied only to an illegitimate child and
    that it did not apply to someone who was not born
    “out of wedlock.” The court determined that the
    respondent in that case was not illegitimate, since he
    was “born to parents who were married at the time
    of his birth,” even though the husband in that mar-
    ried couple was not the child’s biological father.
    Thus, the court concluded that § 1409 did not apply
    to him, and then determined that the respondent
    qualified for United States citizenship under § 1401,
    despite the lack of a blood relationship between the
    child and the United States citizen parent, since the
    statute did not require a blood relationship for citi-
    zenship, other than the requirement under § 1409
    applicable only to a child born out of wedlock. The
    court further recognized in Solis-Espinoza v. Gon-
    zales, that there should be no distinction on the issue
    of legitimation, where an individual such as the
    respondent in the case before us, who was acknowl-
    edged and accepted into the family by the mother’s
    United States citizen husband, and was otherwise
    treated as if he were a legitimate child, and adopted
    as such; and the situation in Scales v. INS, where the
    father of an illegitimate child acknowledges and with
    the consent of the United States citizen spouse,
    brings the child into the family; and concluded that
    public policy dictates that in both instances such
    child is deemed for all purposes legitimate from the
    time of its birth.

       However, notwithstanding the foregoing discus-
    sion, we find the respondent does not benefit from
    the Ninth Circuit decisions in either Solis-Espinoza
    v. Gonzales, or Scales v. INS. As noted above, in
                 MARTINEZ-MADERA v. HOLDER                  3363
    both Solis-Espinoza and Scales, the court found that
    there was an existing marital relationship between
    one of the biological parents and the stepparent at
    the time the child was born so that the child was not
    considered to be illegitimate or born out of wedlock
    and was therefore not barred from establishing citi-
    zenship under 8 U.S.C. § 1401(g). In contrast, in the
    respondent’s case, the respondent’s natural parents
    were both unmarried and Mexican citizens at the
    time of the respondent’s birth, and the respondent’s
    mother did not marry his United States citizen step-
    father until 1960 seven years after he was born. Con-
    sequently, he may not benefit from those decisions.

(Internal citations omitted). The BIA thus concluded that Peti-
tioner was not entitled to derivative citizenship and was there-
fore removable as an aggravated felon under INA
§ 237(a)(2)(A)(iii) and 8 U.S.C. § 1101(a)(43)(U). We agree.

                              III

                        DISCUSSION

Standard of Review

   We review de novo a claim of citizenship. Solis-Espinoza,
401 F.3d at 1092. Because the BIA’s review was de novo, our
“review is limited to the decision of the BIA.” Scales, 232
F.3d at 1162.

Analysis

  “There are ‘two sources of citizenship, and two only: birth
and naturalization.’ ” Miller v. Albright, 523 U.S. 420, 423
(1998) (citing United States v. Wong Kim Ark, 169 U.S. 649,
702 (1898). “Evidence of foreign birth . . . gives rise to a
rebuttable presumption of alienage, and the burden then shifts
to the petitioner to prove citizenship.” Scales, 232 F.3d at
3364                 MARTINEZ-MADERA v. HOLDER
1163. “ ‘The applicable law for transmitting citizenship to a
child born abroad when one parent is a U.S. citizen is the stat-
ute that was in effect at the time of the child’s birth.’ ” Id. at
1162 (citing United States v. Viramontes-Alvarado, 149 F.3d
912, 915 (9th Cir. 1998)) (quoting Ablang v. Reno, 52 F.3d
801, 803 (9th Cir. 1995)) (quoting Runnett v. Shultz, 901 F.2d
782, 783 (9th Cir. 1990)).

   [1] In both Scales and Solis-Espinoza,1 one of the petition-
   1
     The text of 8 U.S.C. §§ 1401 and 1409 was not amended in any rele-
vant way between 1952 and 1986. Thus, we interpreted the same version
of these sections in Scales, where the petitioner was born in 1977, and in
Solis-Espinoza, where the petitioner was born in 1967. Compare 232 F.3d
at 1161 and 401 F.3d at 1091.
  Section 1401(a)(7), Nationals and Citizens of the United States at birth,
provides in relevant part as follows:
    (a) The following shall be nationals and citizens of the United
    States at birth:
         . . . [paragraphs (1) through (6)]
         (7) A person born outside the geographical limits of the
         United States . . . of parents one of whom is an alien, and the
         other a citizen of the United States who, prior to the birth of
         such person, was physically present in the United States . . .
         for a period or periods totaling not less than ten years, . . . .
  Section 1409 provides in relevant part:
    Children born out of wedlock
    (a) The provisions of paragraph (c), (d), (e), and (g) of section
    1401 of this title, and of paragraph (2) of section 1408 of this
    title, shall apply as of the date of birth to a person born out of
    wedlock if—
         (1) a blood relationship between the person and the father is
         established by clear and convincing evidence,
         (2) the father had the nationality of the United States at the
         time of the person’s birth,
         (3) the father (unless deceased) has agreed in writing to pro-
         vide financial support for the person until the person reaches
         the age of 18 years, and
                      MARTINEZ-MADERA v. HOLDER                      3365
er’s biological parents was married to a U.S. citizen at the
time of the petitioner’s birth. See Scales, 232 F.3d at 1161-62
(biological mother married to citizen stepfather at time of
petitioner’s birth); Solis-Espinoza, 401 F.3d at 1091 (biologi-
cal father married to citizen stepmother at time of petitioner’s
birth). We have not yet addressed the scenario where neither
of the petitioner’s parents were citizens at the time of his
birth, and, as here, the petitioner claims to have derived citi-
zenship under § 1401 when, subsequent to the petitioner’s
birth, his or her biological non-citizen parent simply married
a U.S. citizen.

   As recognized by the BIA, Solis-Espinoza and Scales, upon
which Petitioner relies, are manifestly distinguishable and
thus not controlling. See 401 F.3d 1090; 232 F.3d 1159. In
each case, the person claiming citizenship was born into a
marital relationship between a citizen and an alien. In con-
trast, Martinez-Madera was born in Mexico of unwed Mexi-
can parents, neither of whom was married to a United States
citizen at the time of Martinez-Madera’s birth.

  [2] We agree with the Fifth Circuit’s resolution of a case
with similar facts. In Marquez-Marquez v. Gonzales, 455 F.3d
548 (5th Cir. 2006), that court held that a person born of
unwed Mexican parents in Mexico did not become a United
States citizen by virtue of her later adoption by a United
States citizen, who was married to neither of her parents at the

        (4) while the person is under the age of 18 year—
        (A) the person is legitimated under the law of the person’s
        residence or domicile,
        (B) the father acknowledges paternity of the person in writ-
        ing under oath, or
        (C) the paternity of the person is established by adjudication
        of a competent court.
8 U.S.C. § 1409(a).
3366             MARTINEZ-MADERA v. HOLDER
time of her birth. Our sister circuit properly distinguished
Scales and Solis-Espinoza, and quoted the following from an
unpublished decision of our own circuit: “Crider was born of
parents neither of whom were or are citizens of the United
States. He could not have been a citizen ‘at birth.’ There is no
conceivable way to place him within the reach of § [1401].”
Id. at 558-559, & n.22 (quoting Crider v. Ashcroft, 74 Fed.
Appx. 729-30 (9th Cir. 2003)) (unpublished) (citing I.N.S. v.
Pangilinan, 486 U.S. 875 (1988)).

   Petitioner relies on California’s legitimation statute, Cal.
Civ. Code § 230 (1872) (since repealed by Stats. 1975, c.
1244, p. 3196, § 8), to support his argument, claiming that
under Solis-Espinoza, “he, as a legitimate son, was not ‘born
out of wedlock,’ ” and that because he was not ‘born out of
wedlock,’ Scales and Solis-Espinoza mandate that he deserves
citizenship from his stepfather, Gonzales. We find this argu-
ment unconvincing, for two reasons.

   [3] First, former Cal. Civ. Code § 230 applies only to
fathers legitimating their illegitimate biological children. The
statute does not apply to stepfathers informally adopting step-
children. How do we know this? Out of the mouth of the Cali-
fornia Supreme Court itself. In Blythe v. Ayres, 31 P.915 (Cal.
1892), that court held that former Cal. Civ. Code § 230 was
a legitimization statute relating to persons “where the blood
relation exists.” Id. at 916. See also In re Lund’s Estate, 159
P.2d 643, 654 (Cal. 1945) (“[T]here is a natural and basic dif-
ference between the adoption of blood strangers and the adop-
tion by legitimation of a natural child.” (citing Blythe, 31 P.
915)).

  Second, Petitioner’s authority does not hold that an alien
parent who is unmarried at the time of the birth of a person
who later claims citizenship may be deemed to have been
married to a citizen at the time of birth.

  [4] As for § 1409, that path to citizenship would require a
blood relationship between Petitioner and Gonzales, which
                 MARTINEZ-MADERA v. HOLDER                 3367
does not exist. As we said in Scales, “Moreover, § 1409
clearly was enacted ‘at least in part, to ensure that a person
born out of wedlock who claims citizenship by birth actually
shares a blood relationship with an American citizen.’ ” 232
F.3d at 1164 (quoting Miller, 523 U.S. at 435) (emphasis
added). See also Tuan Anh Nguyen v. I.N.S., 533 U.S. 53
(2001) (describing § 1409 as a statute requiring a blood rela-
tionship, either by birth or by legitimation). Furthermore, the
Board’s determination to this effect is entitled to Chevron def-
erence. Chevron U.S.A. Inc. v. Natural Resources Defense
Council, 467 U.S. 837 (1984).

   The dissent claims that “one would be hard-pressed to
come up with a logical reason” to explain this result. Beyond
those reasons articulated throughout this opinion, we would
add only that one would be even more “hard-pressed” to come
up with a logical reason to explain the dissent’s desired result
— that a person born out of the country to two unwed non-
citizen parents can derive citizenship “by birth” from a subse-
quent U.S. citizen stepfather — is not an untenable and para-
doxical reading of § 1401’s requirement that one be born in
wedlock to a U.S. citizen to derive citizenship from that par-
ent.

                              IV

                       CONCLUSION

   [5] The foregoing leads to the unsurprising conclusion that
Petitioner, born to two unwed non-citizen parents, cannot be
deemed “born in wedlock” under § 1401. And, because there
is no blood relation between Petitioner and Gonzalez, his citi-
zen stepfather, he cannot meet his burden to prove citizenship
under § 1409. See Scales, 232 F.3d at 1164; Solis-Espinoza,
401 F.3d at 1093. Finally, because it is undisputed that he was
convicted of attempted murder, we conclude that Petitioner
is removable under 8 U.S.C. §§ 1227(a)(2)(A)(iii) and
1101(a)(43)(U).
3368              MARTINEZ-MADERA v. HOLDER
   As in the case of Tuan Anh Nguyen, Petitioner’s blocked
path to citizenship is “due to the serious nature of his criminal
offense[ ], not . . . to any supposed rigidity or harshness in the
citizenship laws.” Id. at 71. Among other options, the natural-
ization door was open to him, but he did not elect to pass
through it, choosing instead serious antisocial conduct that led
him to prison.

  Petition DENIED.



THOMAS, Circuit Judge, dissenting:

   The majority concludes that a child raised from the age of
six months by a non-biological citizen father is not a citizen.
Our case law, the governing federal and state statutes, and a
proper application of the principles of cooperative federalism
compel a different conclusion. Thus, I must respectfully dis-
sent.

                                I

   Juan Jose Martinez-Madera moved to the United States
when he was six years old and has now lived here for over
forty years. Martinez-Madera’s mother began a relationship
with Jesus Gonzales, the man Martinez-Madera regards as his
father, when Martinez-Madera was an infant. The IJ found it
undisputed that “since [Martinez-Madera]’s age of 6 months
Mr. Gonzales . . . has held out that [Martinez-Madera] is to
be his son and addresses him and adopted him into the family
. . . . He has always held [Martinez-Madera] out to be a son
and part of the family.” Martinez-Madera’s parents had six
biological children together between 1954 and 1966. They
married in 1960. Throughout his entire childhood, Martinez-
Madera lived with his parents and siblings as a family unit.
Gonzales provided for the entire family and publicly held
himself out as Martinez-Madera’s father.
                 MARTINEZ-MADERA v. HOLDER                3369
   Now, Martinez-Madera claims derivative citizenship
through Gonzales, a United States citizen. He cites our cases
Scales v. INS, 232 F.3d 1159 (9th Cir. 2000), and Solis-
Espinoza v. Gonzales, 401 F.3d 1090 (9th Cir. 2005), which
establish that a person of foreign birth may derive citizenship
through a non-biological U.S. citizen parent under 8 U.S.C.
§ 1401 (1964), so long as the person was not born “out of
wedlock.” In both Scales and Solis-Espinoza, we looked to
state law to determine whether the person was born in or out
of wedlock.

   Under California law, Martinez-Madera was clearly born in
wedlock and thus derives United States citizenship from his
father. The majority ignores the precedent set by Scales and
Solis-Espinoza and in doing so contradicts established public
policy and an express provision of the Immigration and
Nationality Act (“INA”).

                              II

   In Scales, we first had the opportunity to consider whether
a person of foreign birth may derive U.S. citizenship through
a non-biological parent. We examined the two relevant statu-
tory provisions — 8 U.S.C. § 1401 and 8 U.S.C. § 1409 —
and held that § 1401 does not “require a blood relationship
between a person born outside the United States and his U.S.
citizen parent.” 232 F.3d at 1161. We observed that § 1401
applies if the person claiming citizenship was born “in wed-
lock,” while § 1409 applies if the person was born “out of
wedlock.” Thus, we proceeded to determine whether the peti-
tioner was born in or out of wedlock. To make this determina-
tion, we looked to the relevant state law of the petitioner’s
domicile. Indeed, we recognized that the INA provides that a
child can be “legitimated under the law of the child’s resi-
dence or domicile.” Scales, 232 F.3d at 1163 (quoting 8
U.S.C. § 1101(c)(1) (1976)). We noted that the petitioner and
his family had resided in the state of Washington since the
petitioner was 11 years old and that Washington state law pro-
3370              MARTINEZ-MADERA v. HOLDER
vided at the time that “[a] man is presumed to be the natural
father of a child if: (a) He and the child’s natural mother are
or have been married to each other and the child is born dur-
ing the marriage.” Id. at 1163 and n.7 (quoting Wash. Rev.
Code § 26.26.040(1)(a)). Applying this law, we concluded
that the petitioner “is ‘legitimate’ by virtue of his parents
being married at the time of his birth,” id. at 1164, and held
“that Petitioner acquired citizenship at birth under § 1401,” id.
at 1166.

   In Solis-Espinoza, we confronted “a situation much like
[that of Scales], but with the genders of the parents reversed.”
401 F.3d at 1093. As in Scales, we looked to state law to
determine whether the petitioner was born in or out of wed-
lock. We observed that “[t]he relevant state of domicile for
Solis-Espinoza and his father was California,” id. at 1093, and
thus applied a California state law in effect at the time. That
law provided:

    The father of an illegitimate child, by publicly
    acknowledging it as his own, receiving it as such,
    with the consent of his wife, if he is married, into his
    family, and otherwise treating it as if it were a legiti-
    mate child, thereby adopts it as such; and such child
    is thereupon deemed for all purposes legitimate from
    the time of its birth.

Cal. Civ. Code § 230 (1872). Applying that statute, we held:
“Under the law of California at the relevant time . . . Solis-
Espinoza was ‘for all purposes legitimate’ from the time of
his birth. Since he was not ‘born out of wedlock,’ under our
decision in Scales . . . he is entitled to be recognized as a citi-
zen under § 1401.” Solis-Espinoza, 401 F.3d at 1094.

   Section 230 applies to Martinez-Madera as well. Martinez-
Madera’s non-biological father publicly acknowledged and
treated Martinez-Madera as his own son since the age of six
months. Section 230 therefore requires this Court to treat
                     MARTINEZ-MADERA v. HOLDER                        3371
Martinez-Madera as legitimate from the time of his birth.
Thus, § 1409 does not apply and Martinez-Madera derives
United States citizenship through his non-biological father
pursuant to § 1401.

   The majority attempts to distinguish Scales and Solis-
Espinoza on the ground that Martinez-Madera was born “out
of wedlock” because his parents were not married at the time
of his birth.1 However, this difference does not vitiate the
requirement of Scales and Solis-Espinoza that we look to state
law to determine whether the petitioner is legitimately the
child of the citizen parent.

                                    III

   In looking to state law, Scales and Solis-Espinoza adhered
to an express provision of the INA. We have previously held:

      Legitimacy is a legal concept, and the law deter-
      mines whether and under what circumstances a child
      it has denominated illegitimate may become legiti-
      mate. The Immigration and Nationality Act provides
      that a child who is unmarried and under twenty-one
      years of age can be legitimated under the law of the
      child’s residence or domicile, or under the law of the
      father’s residence or domicile, whether in or outside
      the United States, if such legitimation takes place
      before the child reaches the age of eighteen years
      and the child is in the legal custody of the legitimat-
      ing parent or parents at the time of such legitimation.

Burgess v. Meese, 802 F.2d 338, 340 (9th Cir. 1986) (empha-
  1
   The majority cites a Fifth Circuit case in support of its conclusion. See
Marquez-Marquez v. Gonzales, 455 F.3d 548 (5th Cir. 2006). Aside from
being non-binding on this Court, Marquez-Marquez does not explicitly
evaluate whether Marquez-Marquez was born into wedlock under the rele-
vant state law.
3372             MARTINEZ-MADERA v. HOLDER
sis added) (citing 8 U.S.C. § 1101(b)(1)(C) (1983)); see also
Scales, 232 F.3d at 1163 (quoting an earlier version of the
same statute, 8 U.S.C. § 1101(c)(1) (1976), containing identi-
cal language).

   Congress has expressly provided that a child who is consid-
ered “legitimated” under applicable state law is also to be
considered “legitimated” for the purposes of immigration law.
The majority ignores this express provision.

                              IV

   Denying Martinez-Madera’s derivative citizenship claim
also contravenes the public policy considerations we have tra-
ditionally respected in such cases.

   First, as we observed in Solis-Espinoza: “Public policy sup-
ports recognition and maintenance of a family unit. The INA
was intended to keep families together. It should be construed
in favor of family units and the acceptance of responsibility
by family members.” 401 F.3d at 1094. See also H.R. Rep.
85-1199, pt. 2, reprinted in 1957 U.S.C.C.A.N. 2016, 2021
(the INA “implements the underlying intentions of our immi-
gration laws regarding the preservation of the family unit.”).
Martinez-Madera lived with his parents and siblings as a fam-
ily unit throughout his entire childhood and has resided in the
United States for over forty years. To deny him derivative cit-
izenship and deport him to Mexico is unjust, illogical, and
does nothing to further U.S. immigration policy.

   Second, the majority’s interpretation violates the principles
of cooperative federalism. “Family relations are a traditional
area of state concern.” Moore v. Sims, 442 U.S. 415,
435(1979); see also H.C. ex rel. Gordon v. Koppel, 203 F.3d
610, 613 (9th Cir. 2000) (noting the importance of the state
interest in family relations). Federal courts have no general
jurisdiction over domestic relations, Ankenbrandt v. Richards,
504 U.S. 689, 697-701(1992), while “state courts have a spe-
                     MARTINEZ-MADERA v. HOLDER                         3373
cial expertise and experience” in family relations, H.C., 203
at 613 (citing Hisquierdo v. Hisquierdo, 439 U.S. 572, 581
(1979)).

   The best method of advancing these two policy objectives
is to hold—consistent with the INA, Solis-Espinoza, and
Scales—that state law governs determinations of legitimacy.

                                     V

  For all of these reasons, I would hold that courts should
look to state law to determine whether a person may properly
be considered “legitimate” or “born in wedlock” for the pur-
poses of § 1401. Applying state law, I would hold that
Martinez-Madera is “for all purposes legitimate” under Cal.
Civ. Code § 2302 and is entitled to derivative citizenship
under § 1401.

   Because the majority has concluded otherwise, I must
respectfully dissent.




   2
     The majority additionally argues that even if California law should
determine whether Martinez-Madera was born out of wedlock, he has not
met the requirements of Cal. Civ. Code § 230 because that statute is appli-
cable only to biological fathers. This argument relies on dicta from an
1892 California Supreme Court case. Although we normally follow a state
supreme court’s interpretation of a state statute, California caselaw simply
does not answer the question of whether Cal. Civ. Code § 230 permits a
step-father to legitimize his wife’s biological child. Absent clear direction
from the California Supreme Court, which we do not have here, there is
no compelling reason to interpret the California statute in the manner sug-
gested by the majority.